Citation Nr: 1232233	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for hearing loss 

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the reopening of the claims for service connection for a back disability and sinusitis and denied service connection for a right foot disability, hearing loss, and tinnitus.  The Veteran lives within the jurisdiction of the VA RO in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2009 substantive appeal, the Veteran indicated that "I do not have the financial means for a private doctor."  At that time a few VA treatment records dated in 2007 were of record.  Subsequently, a few VA treatment records dated in 2009 were place in the record.  The presence of these records raises the question as to whether there are additional VA medical treatment records which exist but have not been associated with the claims file.  

Records generated by VA are constructively included within the claims folder.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In September 2009 a VA audiology Compensation and Pension examination of the Veteran was conducted.  The examiner indicated that review of the service treatment records revealed that the Veteran had normal hearing on entrance and separation from service.  This is incorrect.  The June 1972 entrance examination report reflects that the Veteran had a pure tone threshold of 25 decibels at the 4000 Hertz frequency in the left ear.  On separation examination in December 1974, he had a pure tone threshold of 25 decibels at the 500 Hertz frequency in the left ear.  

Because the threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss, these results show that the Veteran had some slight hearing loss of the left ear on both the entrance and separation examinations.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

The examiner also indicated that the Veteran did not have a current hearing loss disability under the criteria of 38 C.F.R. § 3.385.  This is also incorrect.  

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The September 2009 VA Compensation and Pension examination reveals that the Veteran had speech recognition ability of 88 percent in the right ear and of 82 percent in the left ear.  This meets the criteria for a current hearing loss disability.  However, the Veteran's pure tone test results showed very little hearing loss and appear to be grossly inconsistent with the speech recognition scores reported.  

In light of the deficiencies with the September 2009 VA audiology examination, another examination must be conducted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Tell the Veteran to identify the dates and locations of all VA medical treatment.  Subsequently, obtain all VA medical records and ensure they are added to the record.  

2.  After review of the VA medical records obtained pursuant to #1 above, review the Veteran's claims to reopen his claims for service connection for sinusitis and a low back disability, along with the claim for service connection for a right foot disability to determine if additional development is warranted.  

3.  Schedule the Veteran for an audiology examination.  The report of examination is to include a detailed account of all manifestations of the hearing loss and tinnitus found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must comment on the relationship of the Veteran's speech recognition scores to the puretone thresholds recorded.  

The examiner is informed that:  The Veteran was exposed to acoustic trauma in the form of aircraft noise exposure during service; the June 1972 entrance examination reveals that he had a pure tone threshold of 25 decibels at the 4000 Hertz frequency in the left ear; and the December 1974 separation examination reveals he had a pure tone threshold of 25 decibels at the 500 Hertz frequency in the left ear.  These findings indicate a slight amount of left ear hearing loss.  Hensley v. Brown 5 Vet. App. 155, 157 (1993).

After examination and review of the record the examiner must provide the following opinions:

* whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and/or tinnitus disability was incurred or aggravated during the Veteran's service, as the result of exposure to aircraft noise.

* whether there is clear and unmistakable evidence, that the pre-existing left ear hearing loss, which was noted in the entry examination, did not undergo a permanent worsening of the underlying disorder beyond normal progression during the Veteran's service.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training)

4.  Following the above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be issued, and the Veteran and his representative afforded an opportunity to respond.  Thereafter, the case is to be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


